internal_revenue_service number release date index number ------------------------------------- ------------------------------------------- ------------------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number --------------------- refer reply to cc psi b03 plr-125675-08 date date company ----------------------------------------------------------- --------------------------------------- w --------------------------------- trust ----------------------------------------------------------- -------------------------------------------- state a b c d e ------------- -------------------------- ----------------------- ---------------- ---------------- ------------------ dear ------------------ we received a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request facts plr-125675-08 the information submitted states that company was formed in a under the laws of state company subsequently made an election to be treated as a subchapter_s_corporation effective on b soon after company’s s_corporation_election trust a grantor_trust described in sec_1361 the deemed owner of which was w became a shareholder of company on c w died trust qualified under sec_1361 as an eligible shareholder for two years from that date of death company represents that as of c trust qualified as an electing_small_business_trust esbt however the trustee of trust failed to properly file the esbt election as a result company’s s_corporation_election terminated on d after the two-year period following w’s death upon discovering the failure to make the esbt election the trustee distributed the company stock held by trust to the individual beneficiaries of trust on e company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the service law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder but only for the 2-year period beginning on the day of the deemed owner’s death plr-125675-08 sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides in part that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that company’s election to be treated as an s_corporation terminated on d upon the failure by the trustee of trust to properly file an esbt election for trust we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 plr-125675-08 accordingly company will be treated as continuing to be an s_corporation from d and thereafter provided that company’s s_corporation_election is not otherwise terminated under sec_1362 moreover trust will be treated as an esbt from d and thereafter provided trust files income_tax returns for this period consistent with the trustee of trust having made an esbt election for trust this ruling is contingent on company and all its shareholders treating company as having been an s_corporation for the period beginning on d and thereafter the shareholders of company including trust treated as an esbt must include their pro_rata share of the separately_stated and nonseparately computed items of company as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 company’s shareholders fail to treat themselves as described above this ruling shall be null and void if company or except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be treated as an s_corporation or whether trust was eligible to be treated as an esbt this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
